Morton, J.
It is not necessary to decide whether the writing signed by Merrill did or did not constitute a valid assignment of the policies to the defendant. Independently of that, there was evidence that Merrill transferred them to her, and that she' received them as collateral security for the notes which ghe held against him. The defendant testified, among other things, that “ he [Merrill] said he would assign them to me; . . . he put them all in my box; . . . he said they were collateral security for all those notes; he said he assigned these policies to me for security for those notes; he told me they were all mine; he said they were mine just as much as if I had the money ; ... he told me that the writing was to show that those policies belonged to me, and when his estate was settled, or if I should die suddenly, it would be all right, because I saw him put them in the box; ... he said those policies of insurance were mine; that he had assigned them to me, and that he gave them to me.” There was also evidence that the box, though kept in Merrill’s safe, had a tag on it, with the words, “ Property of Charlotte E. Baker, Boston, Mass ,” and that some months after this transaction. the box with its contents, and the key, which Merrill had had, were left by him with the defendant for examination, and thenceforward remained in her possession, Upon this evidence, the court was justified in finding that the policies were delivered to the defendant by Merrill as collateral security for his notes.
It is well settled that the delivery of such a chose in action as an insurance policy for a valuable consideration, with the intent to vest the title in the assignee, operates as a valid transfer, and that the equitable interest thus acquired by the assignee will be protected and enforced in courts of law. Crain v. Paine, 4 Cush, 483. Palmer v. Merrill, 6 Cush. 286. Currier v. *325Howard, 14 Gray, 511. Norton v. Piscataqua Ins. Co. 111 Mass. 532. There is nothing in the writing inconsistent with the paroi assignment. It does not purport on its face to be so much an assignment of the policies to the defendant, as a direction regarding the disposition of the proceeds to those who should administer on his estate, and who would hold the legal title to the policies ; and it recognizes, by implication at least, that the defendant is entitled to and has an interest in the proceeds of the policies. The indorsement on the wrapper of the words “ Assignment of policies ” is not conclusive as to the effect of the writing.
In three of the policies there was a provision that the assignment should be in writing, and in three others a provision that the policies should not be assigned without the written consent of the company. In the policy of the Mutual Life Insurance Company of New York, it was provided that the company would not take notice of any assignment until a duplicate or certified copy thereof should be delivered to the company at its principal office. The plaintiffs contend that there were no assignments of the policies, because these various provisions were not complied with. But it is expressly said in Merrill v. New England Ins. Co. 103 Mass. 245, 252, of a provision that the policy should be null and void if assigned without the written consent of the company, that it “ does not prevent the transfer or pledge of the policy. It reserves to the company the right to give or to refuse its consent to such transfer; and, if made without its consent, to avoid its contract altogether. The effect of the condition is, to defeat the policy; not to defeat the transfer.” The same reasoning applies to provisions requiring that assignments should be in writing, or requiring duplicate or certified copies to be delivered to the company at any particular place. Besides, in the case of the Mutual Life Insurance Company of New York, the company, by issuing a paid up policy, would seem to have waived the provision relied on, and it is difficult to see how the plaintiff can set it up.
The result is, that the bill must be dismissed, with costs, and it is

So ordered.